Citation Nr: 0120928	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-13 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945 and received the Purple Heart Medal for 
injuries sustained in World War II.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied service connection for degenerative disc disease of 
the lumbar spine. 

The Board notes that an April 1953 rating decision denied 
service connection for residuals of a concussion of the 
lumbar region.  Thereafter, a November 1971 rating decision 
denied service connection for hypertrophic arthritis of the 
lumbar vertebra.  The veteran did not appeal either of those 
decisions.  In July 1993, the veteran sought to reopen his 
claim for service connection for a low back condition.   At a 
VA orthopedic examination in October 1996, the examiner 
diagnosed the veteran as having severe degenerative disc 
disease of the lower lumbar spine.  Since this is a new 
diagnosis not previously considered by the RO at the time of 
its prior decisions, the veteran's current claim for service 
connection for severe degenerative disc disease of the lower 
lumbar spine represents an entirely new claim that should be 
adjudicated on a de novo basis without considering whether 
new and material evidence has been presented.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); Spencer v. Brown, 4 
Vet. App. 283, 285 (1993).

At his video conference hearing in November 2000, the veteran 
raised the issue of entitlement to service connection for a 
disability involving the right great toe.  He also raised the 
issue of clear and unmistakable error with respect to the 
rating decisions issued in April 1953 and December 1971 which 
denied service connection for a low back disability.  As 
these matters have not been procedurally developed for 
appellate review, the Board refers them back to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  Medical evidence relates the veteran's degenerative disc 
disease of the lumbar spine to an injury in service. 


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbar spine 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a claim such as this because it was pending on the 
date of enactment of the new law.  Due to the favorable 
disposition of the veteran's appeal, the Board finds that no 
further assistance under the VCAA is needed.

This appeal involves a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
The veteran essentially claims that he currently has 
degenerative disc disease of the lumbar spine as a result of 
an injury he sustained while on active duty during World War 
II in which a mine exploded and threw him against a log.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R.   § 3.303(a).  
Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifest to a compensable 
degree (10 percent) within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the veteran's service medical records show that 
he was hospitalized in February 1945 for treatment of a 
concussion of the lumbar region when he was thrown against a 
log following an explosion from an enemy shell.   Physical 
examination showed no evidence of any fracture, dislocation, 
or joint pathology, and no further back problems were 
reported in service.  His separation examination in December 
1945 noted that he had been hospitalized for three weeks 
after sustaining a contusion of the lower back; however, no 
back pathology was identified at that time. 

The veteran was admitted to a VA hospital in October 1949 for 
complaints of low back pain with radiation into the shoulders 
as well as down the flanks and left leg.  X-rays revealed a 
congenital fusion of the lateral process of L5 with S1, with 
no evidence of arthritis.  At a VA compensation examination 
in March 1953, the veteran reported continued complaints of 
low back pain with radiation into his right buttock.  The 
examiner was unable to find any objective evidence of bony or 
soft tissue pathology in relation to his back or spine.  At a 
November 1971 VA compensation examination, no significant 
findings were reported.  X-ray examination at that time 
showed minimal hypertrophic spurring involving several of the 
lumbar vertebral bodies.  In connection with this claim, the 
veteran was afforded a VA orthopedic examination in October 
1996.  The examiner concluded with a diagnosis of severe 
degenerative disc disease of the lower lumbar spine, but did 
not offer an opinion as to the cause of the disease.  

The veteran testified before a hearing officer at the RO in 
May 1997, as well as before the undersigned member of the 
Board at a video conference hearing in November 2000.  At 
both hearings, the veteran testified that he had been 
suffering from low back pain since the in-service injury in 
1945.  He denied any other back injury after his military 
separation.  He said he initially returned home to Louisiana 
and worked in a factory manufacturing boxes.  He later moved 
to Detroit and worked for Ford Motor Company for thirty-two 
years.  According to the veteran, neither job required heavy 
lifting nor strenuous activity.  

In light of the recent legal changes concerning the duty to 
assist, the Board requested an expert medical opinion through 
the VA Veterans Health Administration (VHA) as to the 
likelihood that the veteran's degenerative disc disease of 
the lumbar spine was related to an injury in service.  In a 
May 2001 opinion, Mark E. Johnson, M.D., the chief of 
orthopedic surgery at a VA medical center, stated that he had 
reviewed the veteran's claims file.  Based on that review, 
Dr. Johnson determined that there was a greater than 50 
percent likelihood that the veteran's degenerative lumbar 
disc disease was causally related to the injury he sustained 
in combat in February 1945.  That opinion was based on the 
fact that the veteran injured his back in February 1945, 
required hospitalization for one month in 1949 for a 
diagnosis of mild fasciitis, and that he did not sustain a 
subsequent back injury or engage in high-risk occupations.   
The orthopedist explained that:

The intervertebral discs consist of a hydrated 
colloidal gelatinous center surrounded by a tough 
ring of fibrous tissue.  The outer ring, the 
annulus fibrosus is constructed of many sheets of 
collagen with each sheet oriented in a slightly 
different direction from the adjacent sheet.  It 
is similar in construction, thus, to a multi-ply 
automobile tire.  A single, severe, wrenching, 
twisting or shear force maybe sufficient to 
mechanically disrupt the annulus fibrosus without 
causing immediate severe symptomatology.  Because 
the intervertebral discs receive a very scant 
blood supply, healing of such injuries is often 
incomplete or absent.  The injury may eventually 
result in full-blown mechanical failure in months 
or even years after the original injury.  It is 
well known that from material science that a 
mechanical part, which has been loaded beyond its 
ultimate breaking point, may continue to function 
apparently normally until it subsequently fails 
catastrophically with normal wear and tear or a 
seemingly trivial load.  Although degenerative 
disc disease is very common in the general 
population, it is unusual for persons in their 
third decade of life to experience prolonged 
disability from disc pathology.  The fact that 
the veteran required one-month hospitalization at 
the age of 27 y/o for back pain is strong 
evidence that the combat injury had indeed 
resulted in significant damage to one or more of 
the intervertebral discs. 

It should be noted that the pathophysiology of 
intervertebral disc disease was not well 
understood in the 1940's and 1950's, and the 
syndrome which is now recognized as a tear of the 
annulus fibrosus was frequently diagnosed as 
"mild fasciitis" or given other non-specific 
names during that era.  From the above 
discussion, it should be clear that failure to 
demonstrate a continuity of symptoms from the 
time of the original injury to later episodes 
does not constitute evidence against disc injury, 
and is indeed the rule rather than the exception 
in these cases. 

Based on the foregoing, the Board concludes that the evidence 
supports the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
Significantly, the record includes medical evidence that the 
veteran injured his low back in service, competent evidence 
of a current low back disability from degenerative disc 
disease, and persuasive medical evidence of a nexus or link 
between that disease and the in-service injury.  Pond, 12 
Vet. App. at 346.  Dr. Johnson's opinion was based on a 
review of the entire claims file, consistent with the 
evidence of record, and a well-articulated medical rationale.  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (holding that 
the credibility and weight to be attached to a medical 
opinion are within the province of the Board as 
adjudicators.)  The Board also finds the veteran's testimony 
credible concerning the nature of his symptoms since the in-
service injury in 1945.  Under these circumstances, the Board 
finds that service connection for degenerative disc disease 
of the lumbar spine is warranted.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

